UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7390


EARL JACOB CROSS,

                  Petitioner – Appellant,

             v.

GENE   M.   JOHNSON,     Director,   Virginia      Department    of
Corrections,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00565-RAJ-FBS)


Submitted:    November 13, 2008             Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl Jacob Cross, Appellant Pro Se.    Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Earl Jacob Cross seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for relief from

the district court’s order accepting the recommendation of the

magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2000) petition.               The order is not appealable unless a circuit

justice        or    judge        issues       a        certificate      of     appealability.

28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).                A certificate of appealability will not

issue     absent          “a   substantial          showing        of    the    denial    of     a

constitutional            right.”         28       U.S.C.       § 2253(c)(2)      (2000).        A

prisoner        satisfies          this        standard          by     demonstrating         that

reasonable          jurists       would    find          that    any     assessment      of     the

constitutional            claims    by    the       district      court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Cross has

not     made    the       requisite        showing.             Accordingly,      we     deny    a

certificate          of    appealability            and     dismiss      the    appeal.          We

dispense       with        oral    argument          because       the    facts    and        legal




                                                    2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           DISMISSED




                                3